Exhibit 10.1
 
**Note:
Confidential Information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission





ACCREDITED MEMBERS, INC.


March 9, 2011


Mr. Ben Stein
________________________________


RE:           Agreement


Dear Mr. Stein:


Accredited Members Inc. (“AMI”) is excited that you have agreed to provide
certain services for and on behalf of AMI and serve as the face of AMI’s
national membership campaign.  To that end AMI appreciates that you have agreed
to permit AMI to use your name and likeness in promoting its business in general
and AMI memberships (see attached brochure) in various mediums including print
and the internet in advertisements, our website, and in sales
presentations.  This letter sets forth the mutual understanding and agreements
between yourself and AMI by which you have agreed to provide certain services on
behalf of AMI.
 
1.           Services.                       AMI provides various investment
related products and services primarily focusing on micro-cap companies,
including: the publication of investment related research and information
regarding microcap companies; the publication of a magazine; maintaining a
website that includes financial information as well as provides online social
networking; and holding conferences intended for individuals and companies to
identify and build relationships.  To help AMI promote its business Mr. Stein
will perform the following services for and on behalf of AMI:


a.           Mr. Stein will make himself available for a video and/or photo
shoot in Los Angles California on March 2011, with the specific date and time to
be determined by AMI (but expected to be on March 24, 2011).  At that time AMI
and its representatives will shoot a brief video in which Mr. Stein will appear
and speak, and will also take various pictures with and of Mr. Stein.  During
the video and photo shoot Mr. Stein will promote the benefits of AMI’s products
and services (including memberships, its research, as well as the benefits of
using investment research in micro cap investment allocations).  All videos and
photographs taken will be used by AMI to promote its business in written
materials, on AMI’s website, as well as in promotional materials and
advertisements.


b.           Mr. Stein will make himself available the same day as the
film/video production/shoot outlined above for his photograph to be taken with
products and materials developed by, and intended to promote, AMI (such as AMI
analyst reports & the AMI Magazine).  AMI will use these photos in various forms
of its materials and through various mediums, including its written materials
ass well as print and internet advertisements.
 
 

 
 
 

--------------------------------------------------------------------------------

 
2.           Name and Likeness.


a.           During the term of this letter agreement Mr. Stein hereby grants
AMI a non-exclusive (except as otherwise indicated) worldwide right and license
to use Mr. Stein’s name and likeness (including but not limited to the
photographs and video taken in accordance with section one above) for the
promotion of its business activities and operations and for the offer and sale
of its products and services (including on its website, written materials, and
in all forms of advertisements).


b.           Mr. Stein acknowledges and agrees that during the term of this
letter agreement he will not permit his name and likeness to be used with
respect to the promotion of companies, or other products and services, that are
competitive to those provided by and through AMI.


c.           Prior to their initial use, any written materials or videos to be
used by AMI using Mr. Stein’s name and likeness will be subject to Mr. Stein’s
prior approval, which shall not be unreasonably withheld.


3           Fees and Expenses.


a.           During the term of this letter agreement AMI will pay Mr. Stein
$*** [Confidential treatment requested — the omitted information has been filed
separately with the Securities and Exchange Commission], through four quarterly
payments of $*** [Confidential treatment requested — the omitted information has
been filed separately with the Securities and Exchange Commission]. The first
payment will be made on the execution of this letter agreement (which is
intended to be the payment for the period of April 1, 2001 through June 30,
2011). The second payment would be due to Mr. Stein on July 1, 2011, the third
payment will be due October 1, 2011 and the final payment will be due January 1,
2012.




b.           AMI will pay all of Mr. Stein’s reasonable expenses in performing
services for and on behalf of AMI, including travel related expenses (if any).


4.           Term of the Agreement.  This agreement between AMI and Mr.  Stein
is for a term through March 31, 2012   At any time AMI and Mr. Stein may elect
to renew their agreements and understandings set forth in this letter agreement
or enter into another agreement on mutually agreeable terms and conditions.


5.           Restrictions.  During the term of this letter agreement Mr. Stein
will not endorse, promote, or permit his name and likeness to be used for the
promotion of other providers of investment research or companies that provide
similar products and services to AMI.


6.           Public Statements.


a.           Mr. Stein acknowledges that AMI through its parent company
Accredited Members Holding Corporation may have an obligation to disclose the
terms of this letter agreement in accordance with the federal securities laws.
 

 
 
 

--------------------------------------------------------------------------------

 
b.           Mr. Stein understands that AMI (or its parent company) may issue
one or more press releases concerning this letter agreement and the relationship
between Mr. Stein and AMI.     Mr. Stein shall have the opportunity to review
any such news release prior to its dissemination.


7.           Confidentiality.  Mr. Stein acknowledges that he may receive
information regarding AMI that is not public and/or is otherwise proprietary or
confidential.  Mr. Stein agrees not to disclose such information to anyone
outside of AMI, and further agrees not to use such information for any purpose,
except for the benefit of AMI.  This restriction does not apply to any
information that AMI makes public.


8.           Remedies. Both AMI and Mr. Stein agree and acknowledge that the
breach or threatened breach by Mr. Stein of the terms of this letter agreement
may result in significant and continuing injury to AMI, the monetary value of
which would be impossible to establish. Therefore, Mr. Stein agrees that AMI
shall be entitled to seek equitable relief or injunctive relief in the event of
any breach or threatened breach of this agreement between the parties.  AMI
shall also be entitled to any other remedies available to it pursuant to law or
this letter agreement.


9.           Signatures.  This letter agreement may be executed in one or more
counterparts which when taken together will constitute one and the same
instrument.  Execution of the document by facsimile or pdf shall be considered
an original document.


10.           Governing Law; Venue.  Any disputes arising from the agreements
and understanding set forth in this letter agreement will be governed by and
construed under the laws of the State of Colorado without regard to conflicts of
laws principles. Venue for any such dispute shall be the federal and state
courts located in the metropolitan area of Denver, Colorado.


11.           Entire Agreement. This Agreement represents the entire agreement
between the parties and supersedes all prior negotiations, representations,
agreements, arrangements, and understandings, if any, either written or oral,
between the parties with respect to the subject matter of this Agreement, none
of which shall be used to interpret or construe this Agreement.


12.           Assignment Prohibited.  No assignment of this letter agreement
shall be made without the prior written consent of the other party.




If this letter correctly sets forth your understanding of the terms of our
agreement, kindly so acknowledge by signing the duplicate copy of this letter
and returning it to the undersigned.

  Very truly yours,

ACCREDEDITED MEMBERS, INC.
         
 
By:
/s/ J.W. Roth      
J.W. Roth, Co-Chairman
                 


The terms set forth in this letter agreement are agreed and acknowledged as of
this 10th day of March, 2011.



 
BEN STEIN
         
 
 
/s/ Ben Stein                           


 
 
 
 

--------------------------------------------------------------------------------

 







